The State o




                             Fourth Court of Appeals
                                     San Antonio, Texas
                                         November 17, 2014

                                        No. 04-14-00338-CR

                                   Benny Cavazos VALVERDE,
                                           Appellant

                                                  v.

                                       The STATE of Texas,
                                             Appellee

                   From the 290th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2012CR3980
                           Honorable Melisa Skinner, Judge Presiding

                                           ORDER
        On November 10, 2014, appellant’s court-appointed attorney filed a brief pursuant to
Anders v. California, 368 U.S. 738 (1967), in which he asserts there are no meritorious issues to
raise on appeal. Counsel has informed the appellant of his right to file his own brief and obtain a
copy of the record. Nichols v. State, 954 S.W.2d 83, 85 (Tex. App.—San Antonio 1997, no
pet.); Bruns v. State, 924 S.W.2d 176, 177 n.1 (Tex. App.—San Antonio 1996, no pet.). On
November 14, 2014, the State filed a letter waiving its right to file an appellee’s brief unless the
appellant files a pro se brief.

        Appellant is represented on appeal by Mr. Dean Diachin. Mr. Diachin did not provide
appellant with a copy of the record or provide him with a form motion requesting access to the
record from this court as required by the Court of Criminal Appeals in Kelly v. State, 436 S.W.3d
313 (Tex. Crim. App. 2014). Therefore, appellant may obtain a copy of the appellate record by
filing a pro se motion for access to the appellate record, not later than December 4, 2014, with
the clerk of this court, addressed to Clerk, Fourth Court of Appeals, 300 Dolorosa St., Suite
3200, San Antonio, Texas 78205. If appellant files a written request for the record with this
court, the clerk of this court is ORDERED to immediately send a copy of the record to appellant.

       If the appellant does not request access to the record, but still desires to file a pro se brief,
he must do so no later than January 20, 2015. See Bruns, 924 S.W.2d at 177 n.1. If appellant
requests access to the record, this briefing deadline will be reset.

        If the appellant files a pro se brief, the State may file a responsive brief no later than
thirty days after the date the appellant’s pro se brief is filed in this court. It is further ORDERED
that the motion to withdraw, filed by Mr. Diachin, is HELD IN ABEYANCE pending further
order of the court.

       We further ORDER the clerk of this court to serve a copy of this order on appellant, Mr.
Diachin, the attorney for the State, and the clerk of the trial court.


                                                   _________________________________
                                                   Sandee Bryan Marion, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 17th day of November, 2014.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court